                             Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 1 of 28




GOVERNMENT
  EXHIBIT
    23
 18-cr-20685




GOVERNMENT
  EXHIBIT
                  23
               18-cr-20685
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 2 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 3 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 4 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 5 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 6 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 7 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 8 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 9 of 28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 10 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 11 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 12 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 13 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 14 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 15 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 16 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 17 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 18 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 19 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 20 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 21 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 22 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 23 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 24 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 25 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 26 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 27 of
                                      28
Case 1:18-cr-20685-KMW Document 304-5 Entered on FLSD Docket 02/17/2021 Page 28 of
                                      28
